Niblack, J.
The indictment in this case was quashed, but we have nothing before us indicating the ground upon which it was held to be insufficient. It was, in its substantial averments and general phraseology, the same as the indictment in the case of State v. Schreiber, ante, p. 184, except that the sale of intoxicating liquor was charged to have been made to one James W. Blakely, “in the county of Bartholomew, State of Indiana.” It was, therefore, in substance as good, and in form a better, indictment than the one in the last named case. Accepting our decision in *334that case as authority in this, the judgment in this case will have to be reversed.
Filed Nov. 12, 1884.
The judgment is reversed with costs, and the cause remanded for further proceedings.